DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: claims 1-20 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Matthew Goska on January 28, 2021.
The application has been amended as follows: 

Claim 1. A patient support apparatus comprising: 
a base; 
a frame supported on the base; 
a support surface adapted to support a patient thereon; 
a plurality of force sensors coupled to the frame and adapted to output signals corresponding to downward forces exerted on the support surface; 
a display coupled to the patient support apparatus; and 
a controller in communication with the plurality of force sensors and the display, the controller adapted to perform the following: 
(a) determine a weight of [[a]] the patient supported on the support surface based on [[outputs]] the signals from the plurality of force sensors; 
the signals [[outputs]] from the plurality of force sensors while the patient is supported on the support surface and determine if an object has been added to the support surface or removed from the support surface by continuously monitoring a change in weight detected by the plurality of force sensors, comparing the change to a threshold, and concluding the weight change is due to [[an]] the object being added or removed if the weight change is less than the threshold; and  
(c) display on the display the weight of the patient and, if [[an]] the object has been added to or removed from the support surface, a weight of the object.  

Claim 3. A patient support apparatus comprising: 
a base; 
a frame supported on the base; 
a support surface adapted to support a patient thereon; 
a plurality of force sensors coupled to the frame and adapted to output signals corresponding to downward forces exerted on the support surface; 
a display coupled to the patient support apparatus; and  
a controller in communication with the plurality of force sensors and the display, the controller adapted to perform the following:
(a) determine a weight of [[a]] the patient supported on the support surface based on [[outputs]] the signals from the plurality of force sensors; 
(b) automatically monitor the signals [[outputs]] from the plurality of force sensors while the patient is supported on the support surface and determine if an object has been added to the support surface or removed from the support surface by measuring a speed at which [[the]] a weight change occurs, comparing the speed to a threshold, concluding the the object if the speed exceeds the threshold, and concluding the weight change is not due to [[an]] the object if the speed does not exceed the threshold; and 
(c) display on the display the weight of the patient and, if [[an]] the object has been added to or removed from the support surface, a weight of the object.  

Claim 4. The patient support apparatus of claim 1 wherein the controller is further adapted to maintain a weight log of objects added to the support surface, and to add the weight of the object to the weight log if the controller determines that [[an]] the object has been added to the support surface.   

Claim 7. The patient support apparatus of claim 4 wherein the controller is adapted to automatically add the weight of the object to the weight log if the controller determines that [[an]] the object has been added to the support surface.   

Claim 9. The patient support apparatus of claim 1 further comprising: 
a transceiver adapted to communicate with a server remote from the patient support apparatus; 
wherein the controller is, in addition, a part of an exit alert system adapted to issue an exit alert if [[a]] the patient on the support surface exits from the patient support apparatus while the exit alert system is armed, the exit alert system including the plurality of force sensors; and 
wherein the controller is further adapted to record the signals from the force sensors during a time period when [[a]] the patient exits the support surface and to transmit the recorded signals to the remote server.  

Claim 10. The patient support apparatus of claim 9 wherein the controller is adapted to transmit [[transmits]] the recorded signals to the remote server wirelessly using WiFi.  

Claim 11. The patient support apparatus of claim 9 wherein the controller is adapted to record [[records]] the signals from the force sensors both prior to, and during, the patient exit, and the is adapted to transmit [[transmits]] to the remote server the recorded signals from both prior to, and during, the patient exit.  

Claim 12. The patient support apparatus of claim 9 wherein the plurality of force sensors are load cells adapted to measure [[a]] the weight of [[a]] the patient positioned on the support surface.   

Claim 14. The patient support apparatus of claim 3 
wherein the controller is, in addition, a part of an exit alert system adapted to issue an alert if [[a]] the patient on the support surface exits the patient support apparatus while 
wherein the controller is further adapted to record a time when [[a]] the patient positioned on the support surface exits the support surface, regardless of whether the exit alert system is armed or not.  

Claim 17. The patient support apparatus of claim 14 wherein the exit alert system includes the plurality of force sensors, and the plurality of force sensors comprise a plurality of load cells adapted to detect the downward forces exerted on the support surface.  

Claim 18. The patient support apparatus of claim 17 wherein the controller is adapted to record the signals [[outputs]] of the load cells prior to, and during, exiting of the patient from the support surface.  

Claim 19. The patient support apparatus of claim 18 wherein the controller is further adapted to analyze the recorded signals [[outputs]] for any patterns, to use any discovered patterns to analyze future signals [[outputs]] of the load cells in order to predict when a different patient may be about to exit the patient support apparatus.  

Claim 20. The patient support apparatus of claim 19 wherein the controller is adapted to forward the recorded signals [[outputs]] of the load cells to a server located remotely from the patient support apparatus for analysis.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art that is made of record is Taylor et al. (US 4,869,266), which discloses the claimed elements as mapped in the office action filed on September 18, 2020. Taylor is silent regarding a controller adapted to perform: concluding the weight change is due to the object being added or removed if the weight change is less than the threshold; and display on the display, if the object has been added to or removed from the support surface, a weight of the object. Taylor expressly discloses displaying only the weight of the patient and automatically deducting the weight increase due to addition of a surgical appliance or other items not representing an increase of body weight by the patient (col. 3 and col. 7). Taylor is also silent regarding a controller adapted to perform: concluding the weight change is due to the object if the speed exceeds the threshold. Taylor discloses concluding the weight change is not due to the object if the speed does not exceed the threshold (col. 6, line 52 – col. 7, line 62 discloses that slow increase and slow decrease reflects on fluid changes in the patient). Taylor discloses that under the condition of rapid decrease of weight, the change in weight can be due to a heavy appliance removed or fluid-saturated sponges removed, which is determined manually by a surgical team. In either case, a heavy appliance or fluid-saturated sponges can both be considered as an object with a distinction that fluid-saturated sponges is an object plus a patient’s fluid loss, which is not an object only. 
Claim 1 and claims dependent thereon in the instant specification have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a patient support apparatus comprising: a display coupled to the patient support apparatus; and a controller in communication with the plurality of force sensors and the display, the controller 
Claim 3 and claims dependent thereon in the instant specification have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a patient support apparatus comprising: a display coupled to the patient support apparatus; and a controller in communication with the plurality of force sensors and the display, the controller adapted to perform the following: automatically monitor the signals from the plurality of force sensors while the patient is supported on the support surface and determine if an object has been added to the support surface or removed from the support surface by measuring a speed at which a weight change occurs, comparing the speed to a threshold, concluding the weight change is due to the object if the speed exceeds the threshold, and concluding the weight change is not due to the object if the speed does not exceed the threshold; and display on the display the weight of the patient and, if the object has been added to or removed from the support surface, a weight of the object.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, January 28, 2021Examiner, Art Unit 3792   



    /NIKETA I PATEL/    Supervisory Patent Examiner, Art Unit 3792